DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the ceramic substrate includes one or more ports configured to expose the cavity to a surrounding environment, and
each port of the one or more ports includes at least two mesh layers.

4.	Claims 2-11 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the ceramic substrate includes one or more ports exposing the cavity to a surrounding environment, and
each port of the one or more ports include at least two metallic mesh layers attached to the ceramic substrate and conductively coupled to the integrated circuit.

6.	Claims 13-18 are allowed due to the fact that they further limit and depend on claim 12.

7. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
at least one layer of the multilayer substrate includes conductive traces coupled to the integrated circuit through conductive vias, and
the one or more ports include two metallic mesh layers laminated between two layers of the multilayer substrate. 

8.	Claim 20 are allowed due to the fact it further limits and depends on claim 19.

9.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	VUMMIDI MURALI (Pub. No.: US 2019/0100428) teaches “A waterproofed environmental sensing device with water detection provisions includes an environmental sensor to sense one or more environmental properties. The device further includes an electronic integrated circuit implemented on a substrate and coupled to the environmental sensor via a wire bonding. An air-permeable cap structure is formed over the environmental sensor, and a protective layer is formed over the wire bonding to protect the wire bonding against damage” (Abstract).
b)	Leonhardt (Pub. No.: US 2019/0149899) teaches “A transducer assembly including a transducer enclosure having an enclosure wall separating a surrounding ambient environment from an encased space, and a transducer module positioned within the encased space. The transducer module has a module wall that divides the encased space into an exterior chamber and an interior chamber and defines a fluid port between the exterior chamber and the interior chamber, the exterior chamber is between the module wall and the enclosure wall, the interior chamber is between the module wall and a sound radiating surface positioned within the transducer module, and the interior chamber is acoustically coupled to an acoustic port to the surrounding ambient environment. The enclosure wall is movable relative to the module wall and movement of the enclosure wall causes ejection of a fluid out of the interior chamber to the ambient environment” (Abstract).
c)	Laurenson (Pub. No.: US 2016/0116427) teaches “paper substrate diagnostic apparatus and related methods and systems are disclosed herein. An example apparatus includes a hydrophobic substrate having a first end and a second end opposite the first end. The apparatus includes a
 detection zone on a first surface of the substrate, the detection zone defining an area to sense an analyte in a sample, the detection zone comprising a first electrode and a second electrode disposed on the first surface of the substrate and a layer of hydrophilic ink disposed on the two electrodes and an area between the first and second electrodes” (Abstract).
d)	HANEY (Pub. No.: US 2015/0291415) teaches “hermetic encapsulation for MEMS devices, and processes to create the hermetic encapsulation structure. Embodiments comprise a MEMS substrate stack that further includes a magnet, a first laminate organic dielectric film, a first hermetic coating disposed over the magnet, a second laminate organic dielectric film disposed on the hermetic coating, a MEMS device layer disposed over the magnet, and a plurality of metal interconnects surrounding the MEMS device layer. A hermetic plate is subsequently bonded to the MEMS substrate stack and disposed over the formed MEMS device layer to at least partially form a hermetically encapsulated cavity surrounding the MEMS device layer” (Abstract).
e)	Le Neel (Patent No.: US 9,176,089) teaches “A semiconductor-based multi-sensor module integrates miniature temperature, pressure, and humidity sensors onto a single substrate. Pressure and humidity sensors can be implemented as capacitive thin film sensors, while the temperature sensor is implemented as a precision miniature Wheatstone bridge. Such multi-sensor modules can be used as building blocks in application-specific integrated circuits (ASICs). Furthermore, the multi-sensor module can be built on top of existing circuitry that can be used to process signals from the sensors. An integrated multi-sensor module that uses differential sensors can measure a variety of localized ambient environmental conditions substantially simultaneously, and with a high level of precision. The multi-sensor module also features an integrated heater that can be used to calibrate or to adjust the sensors, either automatically or as needed. Such a miniature integrated multi-sensor module that features low power consumption can be used in medical monitoring and mobile computing, including smart phone applications” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867